         Case 1:18-cr-00219-AT Document 195 Filed 04/07/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: ____________________
                                                                     DATE FILED: _4/7/2021

              -against-
                                                                              18 Cr. 219-3 (AT)
JUAN CARLOS NAUT,
                                                                                    ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The Court has reviewed the parties’ papers filed at ECF Nos. 191–94. The parties are
directed to submit supplemental briefing on the efficacy of the COVID-19 vaccine in preventing
severe COVID-19 illness in individuals with Defendant’s medical conditions, including pre-
diabetes and hypertension. Accordingly:

    1. By April 14, 2021, the parties shall file their supplemental papers; and

    2. By April 21, 2021, the parties shall file their opposition papers, if any.


       SO ORDERED.

Dated: April 7, 2021
       New York, New York
